United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 09-2211
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * Southern District of Iowa.
Fermin Jaimes-Enriquez,                    *
                                           * [UNPUBLISHED]
              Appellant.                   *
                                      ___________

                               Submitted: January 7, 2010
                                  Filed: January 12, 2010
                                   ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Fermin Jaimes-Enriquez appeals the within-Guidelines-range sentence imposed
by the district court1 upon his guilty plea to illegally re-entering the United States after
having been deported following an aggravated felony, in violation of 8 U.S.C.
§ 1326(a), (b)(2). On appeal, his counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
unreasonable.



       1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       Having carefully reviewed the record and the sentence, see United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (deferential abuse-of-discretion
standard of review), we conclude that the sentence is not unreasonable, see Rita v.
United States, 551 U.S. 338, 347-50 (2007) (presumption of reasonableness); United
States v. Cadenas, 445 F.3d 1091, 1094 (8th Cir. 2006). Further, following our
independent review of the record under Penson v. Ohio, 488 U.S. 75 (1988), we have
found no nonfrivolous issues for appeal. Accordingly, we affirm the judgment of the
district court, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-